Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Hausman et al. (US 2006/0080214 Al) and Caille et al. (US 2007/0038550 Al). Hausman et al. teaches systems, methods, and programs for improved computer trading of financial and other interests, including improvements in the making, acceptance, and control of proposals for transactions in interests. Among improvements provided by the invention are the presentation of terms of proposed transactions to trading parties in terms selected or otherwise designated by the trading parties. 
Caille et al. teach method and system for conditional auto trading. Traders are provided with the ability to easily construct hybrid strategies using automated trading and event building blocks.  Traders can create and store a set of custom strategies tailored to specific order types or trading styles.
Regarding claim 2, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receive an initiation command through a selection of a trade action cell of a graphical user interface, wherein the trade action cell is a graphical element on the graphical user interface that is selectable by a user, wherein the trade action cell is associated with a trade action including a trade parameter; determine, in response to receiving the initiation command, a delay period, wherein the delay period is based on the trade parameter of the trade action, wherein the delay period begins when the initiation command is received; change a visual representation of the trade action cell after the initiation command is received and before a confirmation command is received; ignore any attempted confirmation command, wherein the attempted confirmation command is received through a selection of the trade action cell during the delay period; receive the confirmation command through a selection of the trade action cell after the delay period; and execute, in response to receiving the confirmation command, the trade action.
In regards to 35 USC 101, the ordered combination of elements is non-routine and non-conventional, similar to the fact pattern of the Bascom case. The claims are directed to improvement in computer-related technology. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697